Citation Nr: 1508280	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to February 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded the claim in November 2012 for additional development; it now returns to the Board for further appellate action.  
 
The record before the Board consists of the physical claims files and electronic records within Virtual VA.   
 

FINDING OF FACT

For the period of the appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with all required notice in a letter mailed in October 2008, prior to the initial adjudication of the claim.

The record also reflects that VA has obtained the Veteran's VA treatment records. 

VA examinations were also provided to address the degree of severity of the Veteran's bilateral hearing loss.  The reports of the October 2008 and December 2012 examinations reflect that the examiners reviewed the Veteran's pertinent history, examined the Veteran, provided all information required to rate the bilateral hearing loss disability, and supported the conclusions reached.  The 2012 examiner also provided an assessment of the impact of the disability on daily activities, including work.  The Board has found the examination reports to be adequate for adjudication purposes.  Neither the Veteran nor his representative has contended that they are not.

The requirements of the Board's November 2012 remand have been substantially fulfilled, including by the originating agency obtaining pertinent treatment records, and affording the Veteran an appropriate examination. 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Veteran did not reply to a November 2012 letter from the Appeals Management Center requesting additional information and offering assistance to obtain any additional evidence.  The Veteran's authorize representative in a January 2015 written brief presentation stated that it had no additional evidence or argument to submit.  The Board is also unaware of any such additional pertinent evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.

Law and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows: 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

38 C.F.R. § 4.86. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In September 2008 the RO received the Veteran's claim for service connection for bilateral hearing loss disability. 

On VA examination in October 2008, the examiner noted the Veteran's history of noise exposure and hearing loss in service, as well as current complaints of difficulty hearing softly spoken voices, as well as ringing in his ears.  (The ringing in the ears, or tinnitus, has been separately rated and is not the subject of the present appeal.)  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
10
10
10
30
25
19
LEFT
10
10
20
35
40
26

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

The Veteran submitted a statement in July 2011 asserting that his hearing loss had worsened.  Additionally, VA treatment records reflect that the Veteran was fitted for hearing aids.  The Board accordingly remanded for an additional VA examination for compensation purposes.  

At that VA examination in December 2012, the Veteran's history of noise exposure was again noted.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
10
10
15
30
35
22
LEFT
15
20
30
45
60
39

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 percent in the left ear.  The examiner noted that the Veteran reported that his hearing loss caused difficulty understanding spoken words, including on the telephone, and required him to turn up the television volume.  

At the December 2012 examination the Veteran reported working in a sales position, but did not report significant impact on that work as a result of his hearing loss.  

The examiners diagnosed sensorineural hearing loss in each ear.  

Applying the values above from the examinations to Table VI results in a Level I Roman numeral designation for the right ear and a Level I designation for the left ear from the October 2008 examination, and a Level I designation for the right ear and a Level II designation for the left ear from the December 2012 examination.  

Thus, while worsening hearing loss, most notably in the left ear, was indicated by testing in December 2012 as well as by the Veteran's July 2011 assertion, this worsening still does not result in a compensable level of hearing loss.  Rather, applying Level I and Level II designations in Table VII results in a noncompensable rating.  The readings reported at the examinations do not meet the requirements for evaluation as an exceptional pattern of impairment.   

Thus, the Veteran's bilateral hearing loss disability warrants a noncompensable rating throughout the appeal period.  Although the audiological evaluations show some hearing loss, as noted above, the hearing loss does not meet the compensable level under the rating schedule.

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating based on his reported hearing difficulties.  He has also asserted specific complaints about his hearing, as noted above.

A layperson is competent to testify to lay-perceptible disability and symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, supra.  The Veteran's hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluations.

Because the preponderance of the evidence is against the claim, the benefit of doubt doctrine does not apply.

Extra-schedular Consideration 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the disability at issue is manifested by the degree of hearing impairment specifically contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral for extra-schedular consideration in this case is not in order. 


ORDER

Entitlement to an initial compensable rating bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


